COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 ABDELRAZZAK ALESKANDRANY,                       §
 INDIVIDUALLY AND d/b/a GLAMOUR                                  No. 08-08-00344-CV
 CUTS,                                           §
                                                                   Appeal from the
                   Appellant,                    §
                                                           County Court at Law No. Three
 v.                                              §
                                                              of El Paso County, Texas
 TALSA CORPORATION II, INC., a                   §
 TEXAS CORPORATION,                                                (TC#2005-4025)
                                                 §
                   Appellee.

                                 MEMORANDUM OPINION

       The Court reviews this appeal on its own motion to determine whether it should be dismissed

for want of prosecution. See TEX .R.APP .P. 42.3(b). Because it appears the Appellant no longer

wishes to pursue the appeal, we will dismiss for want of prosecution.

       A default judgment was entered against the Appellant in this case on May 28, 2008.

Appellant filed a Notice of Restricted Appeal to this Court on December 15, 2008. The Reporters

Record was filed in this Court on January 15, 2009, starting the thirty-day time period to file the

Appellant’s brief. The Appellant’s brief was due on February 16, 2009. By letter dated February

24, 2009, the Clerk of this Court notified Appellant of our intent to dismiss the appeal for want of

prosecution due to Appellant’s failure to file an Appellant’s brief or motion for extension of time.

The Clerk informed Appellant that the appeal would be dismissed without further notice unless any

party could show grounds for continuing the appeal within ten days of the date of the notice. We

have not received a response.

       This Court may dismiss an appeal for want of prosecution when an appellant has failed to
file his brief within the time prescribed, and gives no reasonable explanation for such failure.

TEX .R.APP .P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex.App.–San

Antonio 1998, no pet.). We have given written notice of our intent to dismiss this appeal and have

requested a response stating a reasonable basis for the failure to file an appellant’s brief. Appellant

has not responded. We see no purpose which would be served by declining to dismiss this appeal

at this stage in the proceedings. Therefore, in accordance with TEX .R.APP .P. 42.3(b), 42.3(c), and

38.8(a)(1), we dismiss this appeal for want of prosecution.



                                               GUADALUPE RIVERA, Justice

April 9, 2009

Before Chew, C.J., McClure, and Rivera, JJ.